PER CURIAM.
Appellant was charged in an information filed in the Circuit Court of Okaloosa County with the offense of issuing a worthless check. After a trial by jury in which he was represented by counsel, appellant was convicted and sentenced to serve a term of imprisonment in the State prison. It is from the judgment and sentence that this appeal is taken.
Appellant’s principal point on appeal alleges a denial of due process occasioned by the trial court’s refusal to cause subpoenas to be issued to witnesses whose testimony was deemed necessary to establish appellant’s innocence. The record fails to support this contention. It nowhere appears that the issuance of witness subpoenas was requested by appellant either before or during the trial. Nor does the record.reveal any objection by appellant to being placed on trial without the presence of witnesses whose testimony was considered necessary to his defense.
We have carefully considered the remaining points on appeal. Each contention made is not only unsupported by the record, but is affirmatively refuted thereby.
The judgment appealed is accordingly affirmed.
CARROLL, DONALD K., C. J., and WIGGINTON and RAWLS, JJ., concur.